Citation Nr: 1047715	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for a right knee 
disability, included as secondary to a service-connected right 
ankle disability.

3.  Entitlement to a rating in excess of 10 percent for a right 
ankle disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 
1999, including service in Southwest Asia from January 1991 to 
March 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that denied the benefits sought on appeal.  In April 2010, the 
Veteran testified before the Board at a hearing held at the RO.

The issue of entitlement to service connection for a psychiatric 
disorder and a right knee disability are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's right ankle disability has been manifested by no 
more than moderate limitation of motion of the ankle.  While 
there is X-ray evidence of degenerative changes, there is no 
malunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In August 2005, prior to and after the initial adjudication of 
the claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told that 
he needed to provide the names of any person, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would review his claim and determine what 
additional information was needed to process his claim, schedule 
a VA examination if appropriate, obtain VA medical records, 
obtain service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran notified of what type of information and evidence he 
needed to substantiate a claim for an increased rating in March 
2006.  Therefore, the Veteran has actual knowledge of the rating 
element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal have been requested or obtained.  VA 
examinations pertinent to the Veteran's claim were obtained in 
September 2005 and August 2009.  A review of those reports of 
examination reveals that all subjective and objective findings 
necessary for evaluation of the Veteran's claim were observed and 
recorded.  Thus, the examinations appear complete and adequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).
The Board has rated the Veteran's lumbar spine disability under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such ratings involve consideration 
of the level of impairment of a Veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2010).

For VA purposes, normal plantar flexion of the ankle is from 0 to 
45 degrees and normal dorsiflexion of the ankle is from 0 to 20 
degrees.  38 C.F.R. § 4.71a, Plate II (2010).

The Veteran's right ankle disability has been rated as 10 percent 
disabling under Diagnostic Code 5271, which contemplates 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2010).

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5262 (impairment of the tibia 
and fibula), 5270 (ankylosis of the ankle), 5272 (ankylosis of 
the subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable the evidence does not show ankylosis, malunion, or 
astralgalectomy in the post-service medical records.  
Accordingly, those diagnostic codes may not serve as the basis 
for an increased rating.

Diagnostic Code 5271 provides for a 10 percent rating where there 
is moderate limitation of motion of the ankle, and for a maximum 
20 percent rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

VA medical records dated in July 2005 show the Veteran's 
complaints of swollen ankles after exercising, after which his 
right ankle remained swollen for three days.  The Veteran's 
exercise regimen including walking forty-five minutes twice 
daily, but his physician recommended that he decrease that by 
fifteen minutes and try wearing different shoes.  Bicycling was 
recommended since it placed less stress on his ankle.  In August 
2005, the Veteran indicated that Amitriptyline was ineffective in 
decreasing his pain and requested stronger medication.
 
On VA orthopedic examination in September 2005, the Veteran 
denied any history of surgery or injection therapy, but wore an 
Ace wrap-around brace on his right ankle.  He complained that he 
was never free of discomfort, but denied any loss of work due to 
his right ankle disability.  Flare-ups were caused by climbing 
stairs, prolonged walking, and hard-impact activities.  On 
examination, the Veteran slightly favored his right ankle, wore 
an Ace wrap-around brace, and carried a cane in his right hand.  
Further examination revealed no evidence of redness, increased 
heat, or swelling.  However, there was bilateral-malleolar 
tenderness.  Dorsalis pedis and posterior tibial pulses were 
palpable.  Range of motion testing indicated 15 degrees 
dorsiflexion and 30 degrees plantar flexion, with no additional 
loss of motion on repetitive use.  There was no evidence of 
excess callous formation or abnormal weight-bearing on 
examination of the Veteran's feet or on inspection of his shoes.  
The Veteran was diagnosed with multiple sprains of the right 
ankle.  X-ray examination indicated possible evidence of an old 
medial malleolus fracture and a non-acute abnormality.  The 
examiner opined that dorsiflexion and plantar flexion may be 
reduced by 5 to 10 degrees due to pain in the foreseeable future, 
particularly with a recurrent injury.

VA medical records include a January 2007 examination of the 
right ankle which indicated of some effusion and pain with axial 
loading, but there was no evidence of increased warmth.  In 
February 2007, the Veteran requested a replacement ankle brace.

On VA examination in August 2009, the Veteran presented with 
complaints of chronic and continuous right ankle pain, but stated 
that it did not prevent him from functioning.  Pain was rated 
from six to ten out of ten on the pain scale.  The Veteran 
complained of flare-ups at least ten times a month that lasted 
from two to three hours.  He indicated that he missed some days 
of work and that his position required a lot of walking and 
standing.  Additionally, the right ankle disability prevented him 
from playing sports, running, walking, and hiking.  The Veteran 
experienced occasional swelling and stiffness that was worse in 
the morning.  He complained of locking at least twice a month 
that lasted a few seconds.  Buckling occurred daily, even with a 
right ankle brace, which tended to aggravate pain and cause 
swelling.  He was unable to sit, stand, or walk for prolonged 
periods of time or climb stairs.  The Veteran also had difficulty 
with running and squatting.  He experienced right ankle pain when 
trying to stand on his heels or on the balls of his feet.  The 
Veteran denied the use of any assistive devices, except for a 
brace, and denied any surgery or injections.  Treatment of his 
right ankle disability consisted of Motrin and an ankle brace.  
On examination, gait appeared to be normal.  The Veteran's right 
ankle showed no evidence of any swelling, discoloration, or any 
congenital deformities.  On palpation, there was some tenderness 
over the lateral collateral ligament of the ankle.  There was no 
evidence of edema and pulses were grossly intact.  Range of 
motion of the ankle indicated 20 degrees dorsiflexion and 45 
degrees plantar flexion.  Repetitive movements did not alter 
range of motion, but increased the amount of pain, which was 
rated from six to eight out of ten on the pain scale.  There was 
definite tenderness over the lateral collateral ligament of the 
ankle joint.  Eversion was normal without evidence of laxity or 
extra pain.  Inversion indicated a certain amount of laxity of 
his collateral ligaments, with some pain and discomfort.  The 
examiner opined that there was a 5 degree loss in ankle 
dorsiflexion, since pain increased and affected the Veteran's 
endurance and strength of his movements.  However, there was no 
change in active or passive range of motion during repetitive 
testing with resistance, and no additional loss of range of 
motion due to painful motion, weakness, impaired endurance, 
incoordination, or instability.  The Veteran was diagnosed with a 
chronically sprained right ankle, with normal range of motion, 
resulting in chronic pain.  X-ray findings indicated some minor 
degenerative changes in the distal medial malleolus, which was 
unchanged from prior examinations.  There was a secondary 
calcification center, suggestive of a previous avulsion injury in 
the medial malleolus.  Calcaneal spurs were noted in addition to 
minor degenerative changes.

The Board finds that the evidence as a whole does not show that 
the Veteran's right ankle disability warranted a rating in excess 
of 10 percent at any during the period on appeal.  Although the 
Veteran was found to have limitation of motion in that extremity 
on VA examination in September 2005, his dorsiflexion and plantar 
flexion were not so severely limited as to qualify for a 20 
percent rating under Diagnostic Code 5271.  More importantly, on 
VA examination in August 2009 the Veteran had normal range of 
motion of the right ankle.  While the Veteran complained of right 
ankle pain, there were no clinical findings of ankylosis as to 
qualify for an increased rating under Diagnostic Code 5270.  
Therefore, he is not entitled to a higher rating under either 
Diagnostic Codes 5270 or 5271.  38 C.F.R. § 4.71a (2010).  
Furthermore, while there is X-ray evidence of minor degenerative 
changes of the right ankle, the Veteran is not entitled to a 
separate rating for degenerative arthritis under Diagnostic Code 
5003, in addition to the currently assigned 10 percent rating 
under Diagnostic Code 5271 for limitation of motion of the ankle 
because ratings based on limitation of motion cannot be combined 
with ratings for arthritis.  To do so, in this case, would amount 
to impermissible pyramiding.  38 C.F.R. § 4.14 (2010).

The Board has determined that the Veteran is entitled to no more 
than a 10 percent disability rating for his right ankle 
disability during the period on appeal under any of the rating 
criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board has 
considered the Veteran's complaints of flare-ups and pain, and 
all evidence of record related to limitation of motion, 
incoordination, fatigability, and pain on motion in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an initial compensable rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On VA examination in September 
2005 and August 2009, range of motion of the right ankle did not 
decrease with repetitive use.  The September 2005 examiner opined 
that dorsiflexion and plantar flexion of the Veteran's right 
ankle may be reduced 5 to 10 degrees due to pain in the 
foreseeable future and that range of motion was restricted or 
associated with pain.  On August 2009 VA examination, the Veteran 
complained of flare-ups at least ten times a month that lasted 
from two to three hours.  However, the Board finds that even if 
the Veteran does experience flare-ups of his right ankle 
disability, there is no evidence which suggests that, on 
repetitive use, the Veteran's service-connected right ankle 
disability would be restricted such that the requirements for an 
increased rating would be met.  Therefore, even considering the 
effects of pain on use the probative evidence is against a 
finding that the service-connected disability causes such 
limitation that an increased rating is warranted.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus, the Board finds that there is no basis for 
assigning a rating in excess of 10 percent for a right ankle 
disability under Diagnostic Code 5271.  38 C.F.R. § 4.124a 
(2010).

The Board notes that on VA examination in September 2005, the 
Veteran denied any loss of time from work due to his right ankle 
disability.  However, on VA examination in August 2009, he 
indicated that he missed some days of work due to his right ankle 
disability.  However, the Board finds that the Veteran's service-
connected right ankle disability does not present such an unusual 
or exceptional disability picture at any time so as to require 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The objective medical evidence of record 
shows that manifestations of the Veteran's service-connected 
right ankle disability do not result in a marked functional 
impairment in any way or to a degree other than that addressed by 
VA's Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (2010).  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity 
of his right ankle disability.  Lay statements are considered to 
be competent evidence when describing the features or symptoms of 
an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
However, as a layperson, the Veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the Veteran's own assertions do not 
constitute competent medical evidence in support of an increased 
rating for a right ankle disability.

In sum, the Board finds that the weight of the credible evidence 
shows that the Veteran's right ankle disability warrants no more 
than a 10 percent rating at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the claim for an increased rating, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating, greater than 10 percent, for 
a right ankle disability, is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims for service connection for a right knee 
disability and for a psychiatric disorder.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

Initially, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Upon 
receipt of a complete or substantially complete application, VA 
must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  
Since the regulations regarding service connection for PTSD have 
changed, the Veteran should be informed of the new regulations 
and they should be considered in adjudicating his claim.

The Veteran submitted a copy of his service personnel records.  
In July 2006 and September 2006, VA requested a complete copy of 
those records from the Defense Personnel Records Imaging System 
(DPRIS).  However, in November 2006 DPRIS determined that the 
Veteran's service personnel records could not be located.  That 
same month, VA issued a formal finding of the unavailability of 
any service personnel records and determined that all efforts to 
obtain the records had been exhausted and that further attempts 
to locate the records would be futile.

The Veteran contends that he has PTSD or depression that is 
related to his service.  Specifically, he contends that he 
witnessed the death of a Staff Sergeant who died in a helicopter 
crash in Arkansas in 1989 or between early 1990 and mid-1992.  
The crash occurred during a training exercise prior to the 
Veteran's deployment to Iraq.  He also contends that he 
experienced missile attacks in January 1991.  The Veteran's 
available service personnel records show a military occupational 
specialty of food service specialist. 

VA medical records dated in February 2004 show diagnoses of major 
depressive disorder and PTSD.  A September 2004 Vet Center record 
shows the Veteran's claim that he witnessed Sergeant lose a limb 
during service.  He was diagnosed with delayed onset PTSD.  In 
September 2005, the Veteran complained of depression related to 
his combat experience in Bosnia and as a member of Special Forces 
near Iraq.  A November 2006 Vet Center report shows that the 
Veteran first presented for treatment in August 2004, at which 
time he was unable to overcome events from the Persian Gulf War.  
He complained of depressed features, intrusive thoughts, and 
survivor's guilt.  He was diagnosed with PTSD.

On June 2005 VA PTSD examination, the Veteran described a number 
of incidents which he considered traumatic.  One incident 
occurred in Arkansas in 1992 when three men were killed in a 
helicopter crash.  He was part of the team that cleared the crash 
site of body parts and went through the soldiers' equipment.  The 
Veteran also indicated that he was afraid for his life every time 
he was deployed to the Persian Gulf.  He recalled a mission 
nicknamed "Batman" which involved traveling to a remote site in 
Turkey to a remote site on the border of Iraq.  The Veteran also 
claimed that he built a tent city where alarms constantly went 
off after missile attacks in January 1990.  He claimed that he 
was a member of a forward observer unit, killed a man who came 
too close to the camp, and was stationed in Somalia where he 
witnessed a man's leg blown off.  The Veteran was diagnosed with 
PTSD secondary to depression.  The examiner opined that the 
Veteran served in combat situations in the first Gulf War and 
during deployment to Somalia.

In March 2007, VA made a formal finding that the Veteran's 
stressors could not be verified because he did not provide 
relevant information with sufficient specificity about the 
claimed stressors capable of verification.

In April 2010, the Veteran testified that in the summer of 1992, 
during a training exercise at Fort Chafee, Arkansas, he received 
a call over the radio that there was a helicopter crash.  He 
later learned that a Staff Sergeant died and saw his body at the 
crash site.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Although the Veteran is competent to report the onset of 
psychiatric symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current psychiatric disability to his active service.  
As any relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide his 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This 
remand will allow service connection for all current psychiatric 
disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Next, the Veteran contends that he has a right knee disability 
that is related to his service or to his service-connected right 
ankle disability.  The service medical records show that in June 
1988 the Veteran was involved in a motor vehicle accident during 
which he hit his knee on the dashboard and complained of right 
knee pain.  On examination of the right knee, the Veteran was 
diagnosed with an abrasion.  On VA examination in April 2007, he 
was diagnosed with a chronic right knee strain.  The examiner 
opined that it was less likely as not that the Veteran's right 
knee condition was caused by or the result of his service.  
However, the claims file was unavailable, rendering the April 
2007 report of examination inadequate for rating purposes.  
Although the Veteran is competent to report the onset of a right 
knee disability during and after his service, he is not competent 
to diagnose or to relate any current right knee disability to his 
active service or to his service-connected right ankle 
disability.  As any relationship remains unclear to the Board, 
the Board finds that another VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).  The examiner on remand should specifically 
reconcile the opinion with the April 2007 VA examination and any 
other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) (effective July 12, 2010).

2.  Schedule a VA examination with a 
psychiatrist or psychologist to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD and 
depression.  The examiner should review the 
claims file and should note that review in 
the report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
opinions:

(a)  Diagnose all current psychiatric 
disorders and provide a full multiaxial 
diagnosis pursuant to DSM-IV.  The examiner 
should specifically state whether or not a 
diagnosis of PTSD is appropriate and should 
state whether or not each criterion for 
that diagnosis pursuant to DSM-IV is met.

(b)  For each psychiatric disorder 
diagnosed, to specifically include PTSD and 
depression, the examiner should opine as to 
whether it is at least as likely as not (50 
percent or more probability) that each 
psychiatric disorder was incurred in or is 
due to or the result of the Veteran's 
service or was present during his service.  
The examiner must consider the Veteran's 
statements and April 2010 testimony, in 
addition to his statements regarding the 
incurrence of a psychiatric disorder, and 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  If a DSM-IV diagnosis of PTSD is 
warranted, is it at least as likely as not 
(50 percent or more probability) that any 
of the stressors claimed by the Veteran are 
related to his fear of hostile military or 
terrorist activity during service?  Fear of 
hostile military or terrorist activity 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010).

3.  Schedule a VA examination to determine the 
nature and etiology of any current right knee 
disability.  The examiner should review the 
claims file and should note that review in the 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the April 2007 VA opinion.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following opinions:

	(a)  Diagnose any current right knee 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
right knee disability was incurred in or 
aggravated by the Veteran's service, 
including a right knee abrasion sustained 
during an in-service motor vehicle 
accident in June 1988?  The examiner must 
consider the Veteran's statements and 
April 2010 testimony regarding the 
incurrence of a right knee disability, in 
addition to his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
right knee disability is proximately due 
to or the result of any service-connected 
right ankle disability?

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
right knee disability has been aggravated 
(increased in severity beyond the normal 
course of the condition) by the Veteran's 
service-connected right ankle disability?

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


